                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     MAXELL, LTD,                                       Case No. 18-cv-01788-VC (LB)
                                  12                    Plaintiff,                          ORDER GRANTING DEFENDANTS’
Northern District of California
 United States District Court




                                                                                            UNOPPOSED MOTIONS TO
                                  13             v.                                         APPROVE REQUEST FOR
                                                                                            INTERNATIONAL JUDICIAL
                                  14     ASUSTEK COMPUTER INC. and ASUS                     ASSISTANCE
                                         COMPUTER INTERNATIONAL.,
                                  15                                                        Re: ECF Nos. 114, 115
                                                        Defendants.
                                  16

                                  17
                                          The defendants ask the court to grant two unopposed motions for discovery from two third-
                                  18
                                       party foreign defendants — Hitachi Ltd. and Hitachi Consumer Electronics Co., Ltd. — and to
                                  19
                                       sign and affix its seal to the accompanying Letters Rogatory. The court can decide the motions
                                  20
                                       without oral argument under Local Rule 7-1(b) and grants both motions. The court has the
                                  21
                                       inherent authority to issue the Letters Rogatory, and the requests meet the requirements of Federal
                                  22
                                       Rule of Civil Procedure 28(b). The court directs the Clerk of Court to return the original Letters
                                  23
                                       Rogatory (hand-signed by the court with the court’s seal) to the defendants’ counsel for
                                  24
                                       forwarding to the United States Department of State.
                                  25
                                          IT IS SO ORDERED.
                                  26
                                          Dated: January 28, 2019                      ______________________________________
                                  27                                                   LAUREL BEELER
                                                                                       United States Magistrate Judge
                                  28

                                       ORDER – No. 18-cv-01788-VC (LB)
